Case 1:19-cr-00234-PAB Document 170 Filed 04/02/20 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Civil Action No. 19-CR-0234-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

v.


1, JESSE ANAYA

      Defendant.



                   DEFENDANT’S MOTION FOR TEMPORARY RELEASE


      Jesse Anaya, through Counsel Robert Driscoll, request this Court grant his

request for a temporary release pending his sentencing hearing. Mr. Anaya states the

following grounds:


1.    On January 4, 2020, Mr. Anaya plead guilty to Count 14, Distribution of and

      Possession with Intent to Distribute 500gr or more of a Mixture and Substance

      Containing a Detectable Amount of Cocaine, a Schedule II Controlled Substance;

      Count 9, Distribution of and Possession with Intent, 50 gr or more,

      methamphetamine, (Actual) 21 USC 841(a)(1)


2.    Mr. Anaya is scheduled to be sentenced by this Court on June 19, 2020.




                                         1
Case 1:19-cr-00234-PAB Document 170 Filed 04/02/20 USDC Colorado Page 2 of 8




3.    Mr. Anaya is requesting this Court grant him a temporary release and states that

      such an order is authorized by 18 U.S.C. §3142(i) of the Bail Reform Act which

      provides in relevant part that “[t]he judicial officer may, by subsequent order,

      permit the temporary release of the person, in the custody of a United States

      marshal or another appropriate person, to the extent that the judicial officer

      determines such release to be necessary for preparation of the person’s defense

      or for another compelling reason. §3142(i) (emphasis added). Mr. Anaya bears

      the burden of establishing circumstances warranting temporary release under

      §3142(i). See United States v. Buswell, No. 11-CR-198-01, 2013 WL 210899,

      at *5 (W.D. La. Jan. 18, 2013).


4.    Published today is a case out of the Southern District of New York, Basank v.

      Decker. Basank v. Decker ----F.Supp.3d---, 2020 WL 1481503. In Basank,

      several incarcerated individuals with Immigration and Customs Enforcement

      (ICE), petitioned for §2241 writ of habeas corpus requesting release from custody

      because of this public health crisis and also requested a “temporary restraining

      order” (TRO) which requested ICE be directed to release the defendants with

      reasonable and appropriate conditions and to also be restrained from arresting

      the defendants for civil immigration detention during pendency of their

      immigration proceedings. Id. at Synopsis. The Court in Bansank, granted both

      requests.




                                           2
Case 1:19-cr-00234-PAB Document 170 Filed 04/02/20 USDC Colorado Page 3 of 8




5.    In granting the defendants petition and request for TRO, the court in Bansank,

      cited the ongoing health concerns with COVID-19 and specifically found that jails

      and immigration holding facilities present a potential “tinderbox scenario as

      COVID-19 spreads to immigration detention centers and the resulting “imminent

      risk to the health of safety of immigrant detainees and the public”. Id at Risk of

      Death, citing¸ Catherine E. Shoichet, Doctors Warn of “Tinderbox Scenario” if

      Coronavirus Spreads in ICE detention,CNN (March 20, 2020);


6.    In Bansank, the Court also recognized the petitioning defendants all had

      conditions which put them at a greater risk of becoming seriously ill if they indeed

      contracted COVID-19 and that the harm would be irreparable. Id. at n.9. In doing

      so, the Court in Bansank, took judicial notice of the fact that “for people of

      advanced age, with underlying health problems, or both COVID-19 causes

      severe medical conditions and has increased lethality”. Id. citing, People at Risk

      for Serious Illness from COVID-19, Centers for Disease Control (Mar. 20,

      2020), https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/high-risk-

      complications.html (“Older people and people of all ages with severe

      underlying health conditions—like heart disease, lung disease and diabetes, for

      example—seem to be at higher risk of developing serious COVID-19 illness.”);

      Information for Healthcare Professionals: COVID-19 and Underlying

      Conditions, Centers for Disease Control (Mar. 22, 2020),

      https://www.cdc.gov/coronavirus/2019-ncov/hcp/underlying-conditions.html


                                             3
Case 1:19-cr-00234-PAB Document 170 Filed 04/02/20 USDC Colorado Page 4 of 8




      (listing, among other medical diagnoses, “moderate to severe asthma,” “heart

      disease,” “obesity,” and “diabetes” as conditions that trigger higher risk of

      severe illness from COVID-19).


7.    United States v. Clark, was also published recently where the defendant

      requested temporary release under §3142(i) for COVID-19 concerns. United

      States v. Clark, 2020 WL 1446895. In Clark, the Court denied the defendant’s

      request for temporary release indicating he had not established a “compelling

      reason”. Id. at n. 8. However, in Clark, the Court set forth the following

      factors to consider under these circumstances: (1) the original ground for the

      defendant’s pretrial detention, (2) the specificity of the defendant’s stated

      COVID-19 concerns (3) the extent to which the proposed release plan is

      tailored to mitigate or exacerbate other COVID-19 risks to the defendant and

      (4) the likelihood that the defendant’s proposed release would increase COVID-

      19 risks to others. Id. at n. 2.


8.    Mr. Anaya did not contest Detention.


9.    Part of the government’s argument supporting the detention of Mr. Anaya was

      that he was charged in Count One with a 10 year minimum mandatory up to Life

      offense. Count One, at that time, alleged Mr. Anaya was involved in the




                                             4
Case 1:19-cr-00234-PAB Document 170 Filed 04/02/20 USDC Colorado Page 5 of 8




      conspiracy to distribute over 500 grams of methamphetamine over 500 grams of

      cocaine and over 100 grams of heroin. Doc. 15.


10.   Since then, count one has been dismissed pursuant to plea agreement as stated

      above. The Prosecution will argue a sentence of 19 years, Defendant will argue

      less than 15 years.


11.   This facts of this case contain no suggestion of flight by Mr. Anaya nor does his

      criminal history present a record of failures to appear. In fact, his one prior US

      District Court conviction and sentence resulted in early termination of Supervised

      Release based on compliance. (12 CR 167-RBJ-1)


12.   Mr. Anaya has very specific concerns concerning COVID-19. First, there have

      been confirmed cases of COVID-19 of both staff members and inmates in the

      past month.     https://denverite.com/2020/03/25/ice-employee-tests-positive-for-

      covid-19-and-immigration-court-closed-at-geos-aurora-prison;

      https://denverite.com/2020/03/27/immigrants-released-from-the-aurora-prison-

      after-covid-case-confirmed, https://www.westword.com/news/ice-agent-at-aurora-

      detention-facility-tests-positive-for-covid-19-11674843.


13.   The Center for Disease Control warns that those with underlying medical

      conditions are at a higher risk of developing serious COVID-19 illness.

      Information for Healthcare Professionals: COVID-19 and Underlying

      Conditions, Centers for Disease Control (Mar. 22, 2020). One of the underlying



                                           5
Case 1:19-cr-00234-PAB Document 170 Filed 04/02/20 USDC Colorado Page 6 of 8




      illnesses that put people of all ages at risk of developing a serious illness from

      COVID-19, is have any kind of lung disease or impairment or weakened immune

      systems. Id. Mr. Anaya is at a high risk of suffering greatly from COVID-19

      because his immune system is compromised and he has a lung disease. He was

      born suffering McDuffie syndrum, (a rare immune complex mediated small vessel

      vasculitis characterized by urticaria, hyopcomplementemia and associated with

      circulating anti-C1q autoantibodies). COVID-19 is especially impairing to person’s

      respiratory system which is why COVID-19 is lethal to those like Mr. Anaya who

      have a lung disease. See attached letter from Defendant’s mother, Mrs. Lujan.


14.   If Mr. Anaya is released with appropriate conditions, he would be living with his

      wife and three juvenile son, all are non-symptomatic. Mr. Anaya is currently non-

      symptomatic. Implementing social distancing with his family will keep himself as

      safe as those not incarcerated and likewise keep others safe in the process. Mr.

      Anaya’s release would avoid the “tinderbox” situation that is presented with

      immigration facilities and jails. Mr. Anaya is not a danger to the community and

      would appear back to court has ordered. Mr. Anaya welcomes an ankle monitor

      or any other measure to assure the Court he will comply with the conditions of his

      release.


15.   Mr. Anaya urges this Court to act with the same urgency as the Court in

      Bansank, who released inmates from an immigration facility who were vulnerable

      to the lethality of this pandemic. Banasank, supra.



                                           6
Case 1:19-cr-00234-PAB Document 170 Filed 04/02/20 USDC Colorado Page 7 of 8




16.      The US Attorney opposes this motion.




WHEREFORE, Mr. Anaya requests that he be released temporarily pursuant to 18

U.S.C.     3142(i) with an appropriate and reasonable conditions the Court deems

necessary to impose.


         Respectfully submitted this 2nd day of April, 2020.


                                     BY: /s/ Robert Driscoll
                                           Robert J Driscoll
                                           455 Sherman
                                           #100
                                            Denver, CO 80203
                                             303 534 3233
                                             Driscollrj101@aol.com


                                            Attorney for Defendant




                                              7
Case 1:19-cr-00234-PAB Document 170 Filed 04/02/20 USDC Colorado Page 8 of 8




                              CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of April2020, I filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to
all counsel of record.


                                          s/Isabell Gallegos




                                             8
